DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claim 1 is objected to for the following reason.  For clarity, the claim should expressly link the “plurality of zirconia powders” (e.g. in the body of the claims) to the “plurality of layers” (e.g. in the preamble of the claims), in manner such as appending the following to the clause concerning the sintering step:  “wherein as a result of the pre-sintering, each of the plurality of zirconia powders becomes a respective one of the layers of the plurality of layers”.  Furthermore, it is suggested that “zirconia powder” be rephrased as “zirconia powder layers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over WO 2013/156483 A1 (discussed below using its U.S. counterpart U.S. 2015/0246459 A1, “Dorn”).
WO 2013/156483 A1 is applied as prior art under both 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2). Applicant cannot rely upon the certified copy of the foreign priority application (filed 10 May 2013) to overcome this rejection where WO 2013/156483 A1 is applied under 35 U.S.C. § 102(a)(1), because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Considering claim 1, Dorn discloses a densely sintered multilayered ceramic, wherein the ceramic is made by a process that initially produces a non-dense sintered ceramic molded body having at least two layers (Dorn abs.), where each of the at least two layers is made of a different ceramic material having different shrinkage properties as a function of temperature (id. abs.).  Dorn discloses that by adjusting the compositions of the ceramic material of one of the layers, the at least two layers, though made of different materials, may be made to exhibit identical shrinkage behaviors in the temperature range at which the non-dense ceramic material undergoes presintering (id. ¶ 0030).  In particular, the composition of the at least two layers are graded (id. Fig. 2a-2d), which results in a correspondingly graded change in color (id. ¶ 0020).  Dorn further discloses that the ceramic materials may be yttrium-stabilized zirconia (YSZ) layers, where the layers are superimposed as blocks (id. ¶ 0021).  This reads on the limitation of the usage of stabilized zirconia powders that have different compositions, where the presence of yttria reads on the claimed stabilizer.  
Although Dorn does not disclose that the flexural strength of its pre-sintered multilayered ceramic as compared to the flexural strength of a monolithic ceramic having the composition of one of the layers of the pre-sintered multilayered ceramic, it is noted that the pre-sintered corresponding sintered multilayered ceramic of Dorn is prepared by a process substantially similar to that of the instant application, wherein both Dorn and the instant application uses graded powder layers and subjects a stack of the graded powder layers first to pre-sintering and then full sintering, as to produce a pre-sintered and fully sintered multilayered ceramic having no or minimal distortion.  In particular, Dorn notes that it is due to the lack of distortion during the pre-sintering step that the subsequently prepared fully sintered multilayered ceramic experiences no distortion (id.  ¶ 0031-0034), and this disclosure from Dorn closely resembles that from the instant application (cf. spec. ¶ 0040 and 0094).  In view of the substantial similarities, the pre-sintered multilayered ceramic of Dorn is considered to exhibit the property recited in claim 1.  Dorn thus anticipate or renders obvious claim 1.
Considering claim 2, limitations concerning the “mixture layer” in the present context is not considered to require physical mixing of adjacent layers, and it is a product-by-process limitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  In the instant case, it is clearly shown in Fig. 2 of the reference that a layer located between two immediately sandwiching layers has a composition that is an exact intermediate of the compositions of those two sandwiching layers.
It is noted that though the broad description of mixing per se is treated as a product-by-process limitation wherein Applicant has yet to proffer evidence demonstrating nonobviousness, the narrower limitation of subjecting the zirconia powders to vibration as to form a respective interlayer portion between each pair of adjacent zirconia powders and subsequently sintering the resulting product is considered to be nonobvious (see discussions in respective Notices of Allowances of issued during the prosecution of 14/890,239 and 16/940,909).  However, until the pending claim is made commensurate with product produced from a procedure requiring a vibration step, the evidence establishing nonobviousness for the vibration step cannot be used to establish nonobviousness for any generic mixing step.
Considering claim 3, as at least one of the YSZ powders used may be colored (id. ¶ 0035), and as the amount of this particular powder is incrementally decreased through the gradient layers, each of the gradient layers will have different ratio of the colored YSZ powder, which contains a pigment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,758,326 (the patent that matured from parent application 14/890,259).  
A two-stepped process of pre-sintering and subsequent full sintering is such a well-known procedure in the art that person having ordinary skill in the art would have prepared the sintered articles of the ‘326 patent using a two-stepped process.  The resulting intermediate (after pre-sintering) is narrower in scope compared to the pending claims 1-3 of the instant application, thereby rendering obvious claims 1-3.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,045,292 (the patent that matured from parent application 16/940,909).  
A two-stepped process of pre-sintering and subsequent full sintering is such a well-known procedure in the art that person having ordinary skill in the art would have prepared the sintered articles of the ‘292 patent using a two-stepped process.  The resulting intermediate (after pre-sintering) is narrower in scope compared to the pending claims 1-3 of the instant application, thereby rendering obvious claims 1-3.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of copending non-provisional application 17/331,934.  
A two-stepped process of pre-sintering and subsequent full sintering is such a well-known procedure in the art that person having ordinary skill in the art would have prepared the sintered articles of the ‘934 application using a two-stepped process.  The resulting intermediate (after pre-sintering) is substantially similar to the articles of claims 1-3 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z. Jim Yang/Primary Examiner, Art Unit 1781